SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55634 DIVERSE DEVELOPMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 81-2338251 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4819 Wood Pointe Way
